DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I,  claims 1-6 and 15-18, drawn to a quasicrystalline material in the reply filed on 0 is respectfully acknowledged.  The traversal is not found persuasive because: The Examiner already has shown the reason and burden in the Requirement of Restriction/Election that has been mailed on April 04, 2022. The restriction requirement mailed on April 04, 2022, is still deemed proper and is therefore made FINAL.

Claim  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 0.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/06/2020 and 10/27/2020 are being considered by the examiner.

Claim Objections

Claim 1 objected to because of the following informalities:  in both cases, Claim 1Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because 
Regarding Claim 1 in line 6 recites the limitations “wherein the polyhedral quasicrystalline element having one of pentagonal, octagonal, decagonal, dodecagonal, icosahedral, and triacontahedron polyhedron”   the ending is unclear as it is not understandable to what does that “polyhedron” shape apply.  Examiner may interpret this would be a “polyhedron structure” or “polyhedron cluster”. Therefore Applicant is advised to amend the claim to clarify the relevant part of the instant claim.
Regarding Claim 2 in line 3 recites the limitations “irregular arrangement structurer” is unclear what does that “irregular arrangement” mean and it would held to be indefinite.  Examiner may interpret this would be a “irregular atomic arrangement” or “irregular crystal arrangement”. Therefore Applicant is advised to amend the claim to clarify the relevant part of the instant claim.
Regarding Claim 3 in line 1 recites the limitations “wherein a resistance” is unclear whether it is thermal resistance, electrical resistance or resistance to cracking or deformation and it would held to be indefinite. Therefore Applicant is advised to amend the claim to clarify the relevant part of the instant claim.
Regarding Claim 3 further recites the limitation "the approximant quasicrystalline phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim contains no earlier recitation or limitation of an approximant quasicrystalline phase and where it would be unclear as to what element the limitation was making reference. Examiner may interpret that it would be “the approximant crystalline phase” recited in the Claim 1, but Applicant is advised to amend the relevant part of the instant claim to make it more clear
Regarding Claim 6 in line 4 recites the limitations “Al-Li-(Cu, Mg)” is unclear whether it indicates an alloy with both Cu and Mg or either Cu or Mg and it is being held to be indefinite. Therefore Applicant is advised to amend the claim to clarify the relevant part of the instant claim.
Regarding Claim 16 recites the limitations “rapidly” in line 3 is being held to be indefinite as the meaning of the word “rapidly” is a relative term and thus subjective and not clear. One ordinary skill in the art may find difficult to interpret how rapid it could be. Even different person having same ordinary skill of art can interpret it differently. Applicant is advised to amend the relevant part of the instant claim to make it more clear. 
Regarding Claim 16  further recites the limitations “after being plasma treated” in line 3 is being held to be indefinite as al the claims in these application are drawn to a quasicrystalline alloy and material and neither of the elected claims recites any method or about any plasma treatment. When, why, how and what kind of plasma treatment has been done is not clear. Applicant is advised to amend the relevant part of the instant claim to make it more clear. 

Claims 4 and 5 depend on claim 1 and incorporate the limitations therein. Therefore, claims 4 and 5 are rejected for the reasons set forth above in regards to claim 1.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 15-17 is/are rejected under 35 U.S.C. 102(a)/(1) as being anticipated  by A. I. Goldman, et.al. "Quasicrystals and crystalline approximants" Reviews of Modern physics, Vol. 65, No. 1, January 1993.

Regarding Claim 1, Goldman teaches a quasicrystalline material comprising a polyhedral quasicrystalline element having one or more 2-fold axis of symmetry, 3-fold axis of symmetry,  5-fold axis of symmetry, 8-fold axis of symmetry, 10-fold axis of symmetry, and 12-fold axis of symmetry [Page 213, Section: I, Col 1, Para 1 and Fig. 1] wherein the polyhedral quasicrystalline element having one of Icosahedral quasicrystals. Octagonal decagonal and dodecagonal quasicrystalline phases are also  further reported [Page 214, Section : I, Col 1, Para 2]. Goldman also teaches the quasicrystalline material being capable of a phase change between a quasicrystalline phase and an approximant crystalline phase. (upon annealing some quasicrystals crystallize by transforming through a succession of rational approximants. The long wavelength phason fluctuations in quasicrystals modify the local atomic configurations. These can lock into special values to produce periodic approximants to the quasicrystal) [Page 227, Section: V, Col 1, Para 1 and Fig. 13]. Goldman teaches that the approximant has more regular structure as it is a periodic crystal than that of quasicrystalline phase [page 213, Section: I, Col 2 Para 2- page 214, Section : I, Col 1, Para1] and the atomic arrangement of the quasicrystalline phase being arranged quasiperiodically (aperiodic order) [page 213, Section: I, Col 1, Para 1] (quasiperiodic structures) [page 215, Section : II, Col 1, Para 2] 

Regarding Claim 2, It has been noted that, Claim 2 language recite “irregular arrangement” is being held indefinite and it has been already described in the section of Claim Rejections - 35 USC § 112(b). It has been interpreted as “irregular atomic arrangement” here for the examination purpose.  
Goldman teaches a quasicrystalline material wherein a quasicrystalline material includes a polyhedron cluster and the polyhedron cluster (icosahedral quasicrystals) [page 214, Section : I, Col 1, Para 2, Fig. 2] includes an irregular atomic arrangement structure (The absence of periodicity confounds many of the important ideas and methods that are used to describe the structure and properties of ordered solids, while the atomic motifs or clusters that are found frequently in quasiperiodic structures exist) [Page 215, Section : II A. Col 1, Para 2]. 
         
Regarding Claim 4, Goldman teaches a quasicrystalline material wherein a quasicrystalline material includes an Al-based alloy including Mn and the Al-based alloy includes an icosahedral quasicrystal, a decagonal quasicrystal, or an octagonal quasicrystal (The decagonal phase of Al-Mn was announced within a few months of the discovery of icosahedral Al-Mn) [Page 214, Section : I, Col 1, Para 2] 
   
Regarding Claim 5, Goldman teaches a quasicrystalline material wherein a quasicrystalline material includes AlSiMn as the Al-based alloy (structural similarities between known crystalline phases, such as α(A1MnSi), and related quasicrystalline phases, e.g., icosahedral i(A1MnSi) have been explored) [Page 213, Section: I, Col 2, Para 2].

Regarding Claim 6, Goldman teaches a quasicrystalline material wherein a quasicrystalline material includes at least one selected from the group consisting of AlSiMn (structural similarities between known crystalline phases, such as α(A1MnSi), and related quasicrystalline phases, e.g., icosahedral i(A1MnSi) have been explored) [Page 213, Section: I, Col 2, Para 2].

Regarding Claim 15, Goldman also teaches the quasicrystalline material being capable of a phase change between a quasicrystalline phase and an approximant crystalline phase. (upon annealing some quasicrystals crystallize by transforming through a succession of rational approximants. The long wavelength phason fluctuations in quasicrystals modify the local atomic configurations. These can lock into special values to produce periodic approximants to the quasicrystal) [Page 227, Section: V, Col 1, Para 1 and Fig. 13]. Goldman teaches that the approximant has more regular structure as it is a periodic crystal than that of quasicrystalline phase [page 213, Section: I, Col 2 Para 2- page 214, Section : I, Col 1, Para1] and the atomic arrangement of the quasicrystalline phase being arrange quasiperiodically (aperiodic order) [page 213, Section: I, Col 1, Para 1] (quasiperiodic structures) [page 215, Section : II, Col 1, Para 2]

Regarding Claim 16, It is noted that the claim limitations “after being plasma treated” in line 3 is being held to be indefinite which is already described in the section of Claim Rejections - 35 USC § 112(b). It has not been examined however it has been interpreted that “plasma treatment” is being used for heating the quasicrystal material to melt and then the melting liquid is being solidified.  
Goldman teaches a quasicrystalline material wherein a quasicrystalline material capable of forming the quasicrystalline phase without forming an amorphous phase when rapidly solidified after being plasma treated (If a liquid were cooled sufficiently fast, icosahedral clusters would have insufficient time to pack into the periodic arrangement of the approximants. Instead, they may pack with the correct local symmetry but with reduced coordination number, forming an orientationally ordered but translationally disordered random-cluster packing) [page 227, Section : IV, para 2]

Regarding Claim 17, Goldman teaches a quasicrystalline material wherein a quasicrystalline material includes an Al-based alloy (structural similarities between known crystalline phases, such as α(A1MnSi), and related quasicrystalline phases, e.g., icosahedral i(A1MnSi) have been explored) [Page 213, Section: I, Col 2, Para 2].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. I. Goldman, et.al. "Quasicrystals and crystalline approximants" Reviews of Modern physics, Vol. 65, No. 1, January 1993 as applied to claim 1, 15 and 17 above, and further in view of A.P. Tsai et.al "Annealing-induced icosahedral glass phase in melt spun Al-Cu-V and Al-Si-Mn alloys" Physical Review B, Vol. 49, No. 5,  February, 1994. 

Regarding Claim 3, It has been noted that, the phrase “resistance” recited in the Claim 3 is indefinite and it has been already described in the section of Claim Rejections - 35 USC § 112(b). it has been interpreted as “electrical resistance” here for the examination purpose. 
Goldman teaches a quasicrystalline material wherein a resistance of the quasicrystalline phase is higher (defect-free icosahedral phases can have enormous resistivity increasing to over 10000 µΩ cm as the degree of structural order increases) [Page 228, Section : VI, Col 1, Para 1]  than a resistance of the approximant phase (well-ordered samples of α(A1MnSi) have resistivities of 3100 µΩ  cm) [page 228, Section : VI, Col 1, Para 1]. Goldman explains that the electronic properties unique to the quasicrystal arising solely from its quasiperiodicity. [Page 228, Section : VI, Col 2, Para 2]. According to Goldman’s value of resistivity of quasicrystal is more than three times compared to the resistivity of the approximant, which  meets the limitation of the instant claim, as it recites “a resistance of the quasicrystalline phase is at least twice a resistance of the approximant quasicrystalline phase”. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
However Tsai teaches a quasicrystalline material (an icosahedral phase of Al 53 Si27Mn30) [Abstract] wherein a resistance of the quasicrystalline phase is at least twice a resistance of the approximant crystalline phase [Fig. 4 and Table 1]. Tsai’s example of resistivity falls within the range of instant claim 3. Tsai further added that the quasicrystals are more analogous to crystalline semi-insulators. The higher crystalline order, the higher is the electrical resistivity. The anomalous high resistivity in quasicrystals comes from its quasiperiodicity and increases with the degree of quasiperiodic order [Page 3572, Col 1 Para 2]. 

Fig. 4 of A.P. Tsai et.al.

Tsai’s teaching of resistivity is analogous to Goldman as it is in the same field of Quasicrystalline, and composition of Al-Si-Mn falls within the range of the present disclosure. Therefore it is obvious to one of ordinary skill in the art before the effective filling date,  to have a resistivity value selected from Tsai’s teaching or from Goldman, because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding Claim 18, Goldman teaches a quasicrystalline material wherein a quasicrystalline material includes an Al-based alloy. According to Goldman the "best" i(AIMnSi) composition is A174Mn20Si6, which composition is very near to that of α(AIMnSi) with a composition of A172.5Mn17.4Si10.3. But neither of these composition can meet the limitation of the claimed composition. 
However  Tsai teaches an a quasicrystalline material wherein the Al-based alloy is represented by chemical formula of Al 53 Si27Mn30 [Abstract, Fig 4 and Table1] 
Tsai’s composition is analogous to Goldman as it is in the same field of invention of Quasicrystalline, and composition of all the elements of Al-Si-Mn falls within the range of the instant claim 18 as recited. Therefore it is obvious to one of ordinary skill in the art before the effective filling date,  to have a composition selected from Tsai’s teaching to modify Goldman, because the composition  disclosed by the prior art within the range of the instant claim has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Conclusion

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736